                                         Case 3:14-cv-03008-CRB Document 200 Filed 03/08/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                           IN THE UNITED STATES DISTRICT COURT

                                   6                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     LINDA ANN WRIGHT,                            Case No. 14-cv-03008-CRB
                                   9                  Plaintiff,
                                                                                      ORDER DENYING MOTION TO
                                  10            v.                                    DISQUALIFY
                                  11     UNITED STATES OF AMERICA, et al.,
                                  12                  Defendants.
Northern District of California
 United States District Court




                                  13         On June 24, 2015, the Court dismissed Plaintiff Linda Ann Wright’s Complaint and
                                  14   entered judgment in favor of Defendants. See Order Dismissing Case (dkt. 184);
                                  15   Judgment (dkt. 185). On December 17, 2015, the Ninth Circuit affirmed, explaining that
                                  16   Wright’s amended complaint was “largely unintelligible” and lacked “factual specificity.”
                                  17   See Order of USCA (dkt. 90) at 1. On January 14, 2021, more than five years after the
                                  18   Court of Appeals issued its mandate, Wright moved to reopen her case under Rule 60 of
                                  19   the Federal Rules of Civil Procedure. See Mot. to Reopen (dkt. 193). The Court denied
                                  20   Wright’s motion because it was untimely and provided no basis for the Court to conclude
                                  21   that the Court’s judgment was void. See Order Denying First Mot. to Reopen (dkt. 195) at
                                  22   1–2. On February 4, 2021, Wright moved to reopen her case again. See Second Mot. to
                                  23   Reopen (dkt. 197). The Court denied Wright’s second motion to reopen because it did
                                  24   “not materially differ” from her first. See Order Denying Second Mot. to Reopen (dkt.
                                  25   198). The Court also warned Wright that “repeated frivolous filings can give rise to
                                  26   sanctions under Rule 11 of the Federal Rules of Civil Procedure.” Id.
                                  27         Wright has now moved to disqualify the undersigned. See Mot. to Disqualify (dkt.
                                  28   199-3). She begins by disputing the Court’s previous rulings and the Ninth Circuit’s
                                         Case 3:14-cv-03008-CRB Document 200 Filed 03/08/21 Page 2 of 3




                                   1   characterization of her claims as unintelligible. Id. at 2–3. She then suggests, without
                                   2   elaboration, that one of her recent repeated filings resulted from a “Clerical Error.” Id. at
                                   3   4. In response to the Court’s warning regarding sanctions, Wright has this to say: “I do not
                                   4   take kindly to threats. I have Never been frivolous in any Court, ever.” Id. (emphasis in
                                   5   original). Wright goes on to clarify that other federal judges have discussed her frivolous
                                   6   court filings, but that those judges “were illegally dismissing cases.” Id. Wright concludes
                                   7   by stating that the undersigned should recuse himself because throughout this litigation,
                                   8   “[t]here was an [u]mbrella to protect lawlessness and criminality against [Wright], and her
                                   9   family.” Id. at 5.
                                  10          A party to a proceeding in district court may “make[ ] and file[ ] a timely and
                                  11   sufficient affidavit that the judge before whom the matter is pending has a personal bias or
                                  12   prejudice either against him or in favor of any adverse party.” 28 U.S.C. § 144. Judges
Northern District of California
 United States District Court




                                  13   also have an affirmative duty to “disqualify [themselves] in any proceeding in which
                                  14   [their] impartiality might reasonably be questioned.” 28 U.S.C. § 455. Under both § 144
                                  15   and § 455, disqualification is appropriate if “a reasonable person with knowledge of all the
                                  16   facts would conclude that the judge’s impartiality might reasonably be questioned.”
                                  17   Yagman v. Republic Ins., 987 F.2d 622, 626 (9th Cir. 1993) (citing In re Yagman, 796
                                  18   F.2d 1165, 1179 (9th Cir. 1986)). “Accordingly, recusal will be justified either by actual
                                  19   bias or the appearance of bias.” Id. Under Civil Local Rule 3-14, “[w]henever an affidavit
                                  20   of bias or prejudice directed at a Judge of this Court is filed pursuant to 28 U.S.C. § 144,
                                  21   and the Judge has determined not to recuse him or herself and found that the affidavit is
                                  22   neither legally insufficient nor interposed for delay, the Judge shall refer the request for
                                  23   disqualification to the Clerk for random assignment to another Judge.”
                                  24          Here, Wright’s grievances with the Court do not justify recusal. Wright is upset
                                  25   because her lawsuit was unsuccessful and there is no legal basis to reopen it. Her
                                  26   frustration goes beyond proceedings in this case to other cases, not before the undersigned,
                                  27   with similarly fruitless results. Of course, merits rulings in this and other cases do not give
                                  28   rise to an inference of bias. And Wright’s motion is otherwise devoid of any evidence that
                                                                                      2
Case 3:14-cv-03008-CRB Document 200 Filed 03/08/21 Page 3 of 3
